Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 10/13/21 under AFCP 2.0 Program. Claims 2-12 have been amended, and claim 1 has been canceled. Claims 2-15 are allowed.
	Response to Arguments
3.	The prior art rejection for claim 1-7, 9-15 is withdrawn in light of the after final amendment filed on 10/13/21.
					Allowable Subject Matter
4.        The following is an examiner’s statement of reasons for allowance for claim 8:  
The closest prior art Wassick (US Patent: 5740033) appears to teach a chemical system for an operation exhibiting steady-state gain inversion; the system comprising: a reactor configured to receive a feed stream and produce an outlet stream to form a process; and a control device configured to control the process, wherein the control device receives inputs indicative of an operational parameter and output variables and, in response to the inputs and output variables, provides a steady-state manipulated input configured to control or optimize the process; the control device including: an input disturbance model based on using the steady-state manipulated input as a custom output measurement to determine unmeasured disturbances; a state estimator configured to utilize the custom output measurement to estimate the unmeasured disturbances entering the process and thereby predict a change in the process based on a characterization of the process by the model; a non-linear steady-state target calculator configured to determine the 
	None of the prior art on record taken either alone or in obvious combination disclose the “wherein the regulator determines a change in the manipulated input to optimize the output variable based on an observation of a gain inversion over a settling time of the control device if the manipulated input to maximize the variable output is within an operational threshold, one or more measured disturbances are steady as based on statistical criteria, the manipulated input is steady or moving towards an optimum steady-state manipulated input, and a new optimum optimized manipulated input is observed after a settling time of the control device.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claims 2-7, and 9-11 are allowed due to their direct/indirect dependency on claim 8.
6.	Independent claim 12 recites the similar allowable limitation as claim 8. Hence independent claim 12 and its dependent claims 13-15 are also allowed.

Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116